Citation Nr: 1735488	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-25 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a cardiovascular disorder, to include residuals of a heart attack.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran had active service from July 2000 to March 2008 to include service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In December 2016 the Board remanded the claim for additional evidentiary development.  The Board finds that the Agency of Original Jurisdiction has substantially complied with the remand directives such that no further action is necessary in this regard.  


FINDING OF FACT

The available medical evidence does not demonstrate that the Veteran has, or at any pertinent point during the current appeal period has had, a diagnosis of a cardiovascular disorder or a separate undiagnosed disability manifested by objective symptoms involving the heart.


CONCLUSION OF LAW

Service connection for a cardiovascular disorder is not warranted.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 
Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War as defined in 38 C.F.R. § 3.2 and 38 C.F.R. § 3.17(a)(1)(ii).  Thus, he is deemed a "Persian Gulf veteran" for the purposes of being eligible for consideration of compensation for certain disabilities due to undiagnosed illnesses.  38 U.S.C.A. § 1117, 38 C.F.R. § 3.317. 

VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1). 

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome (CFS), fibromyalgia or irritable bowel syndrome (IBS).  38 C.F.R. § 3.317(a)(2). 

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(b).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II. Analysis

The Veteran asserts that he experienced a heart attack in 2005, during his first deployment to Southwest Asia and currently suffers from residuals of this attack.  Although the available service treatment records (STRs) are negative for records pertaining to a 2005 heart attack, a May 2007 STR shows treatment for chest pain and a history of a previous heart attack in January 2005 due to mixing medications.  The Veteran reported that he had been hospitalized for several days in connection with this incident but was not evacuated.  The May 2007 clinician diagnosed the Veteran with chest pain of unknown cause.  The Veteran was discharged from service in March 2008 and, in his January 2008 post-deployment health reassessment and his January 2008 separation medical history, he reported that he had experienced pain or pressure in his chest.

The Veteran submitted a claim for residuals of a heart attack in July 2008 and, in connection with this claim, he was afforded a VA general examination in September 2008.  At that time, the Veteran reiterated that he had experienced a heart attack in January 2005 but stated that further in-service testing showed no damage to his heart.  The VA examiner stated that the Veteran denied current chest pain and that an EKG (electrocardiogram) showed no changes.  She concluded that the Veteran had not had a heart attack in service, but went on to state that he most likely had a cardiac event due to the combination of medications he was taking.  She stated that she was not sending him for cardiac testing, however, because he no longer had the symptoms and there was no heart damage on further testing done by the military.  

In the December 2016 Board remand, the Board found the September 2008 VA examination to be inadequate as the examiner acknowledged that the Veteran likely had some type of cardiac event in service but did not address his continued reports of chest pain and pressure in January 2008, less than a year prior, when discussing his current lack of symptoms and explaining why she chose not to refer him for additional testing.  As such, the Board found that an additional VA examination was necessary to consider any current cardiovascular complaints to include whether the Veteran had a cardiovascular disorder at any point during the appeal period.

Pursuant to the December 2016 Board remand, the Veteran was afforded a VA heart examination in February 2017.  Significantly, the examiner noted the Veteran's history of an in-service heart attack and current complaints of fatigue with exercise and shortness of breath on exertion.  Based on a review of the claims file as well as examination of the Veteran, the examiner opined that the Veteran does not currently have nor has he ever been diagnosed with a heart condition.   In connection with this examination, both a chest X-ray as well as an EKG were performed but were both normal.  Furthermore, interview-based METs (metabolic equivalents of tasks) testing showed that the Veteran denied experiencing symptoms attributable to a cardiac condition with any level of physical activity.  The examiner opined that the Veteran's claimed cardiovascular disorder was less likely than not (less than 50 percent probability) incurred in or caused by the Veteran's claimed in-service heart attack.  The rationale for this opinion was that the Veteran did not have any symptoms of heart disease and did not have a chronic cardiac condition. 

Similarly, a review of the claims file, to include VA treatment records dated through April 2017, is negative for a diagnosis of a cardiovascular disability.

The Board finds that the preponderance of the evidence is against the claim.  The above-cited evidence does not support a finding that the Veteran has, or at any time pertinent to the appeal has had, a diagnosed cardiovascular disorder.  The Board acknowledges that the Veteran has complained of chest pain during and since service.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 22 (1998).  Moreover, while the Veteran is competent to report his own pain, and continuity of his symptoms, the Veteran is not a medical professional and is not competent to provide a medical opinion diagnosing a cardiovascular disability or linking his subjective complaints of chest pain to any incident taking place in service, as the diagnosis and etiology of such disorders requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with."). 

To the extent that the Veteran has provided lay evidence attempting to diagnose a cardiovascular disorder, and to link his chest pain symptoms to service, the lack of objective medical findings of actual disability would result in the need for a competent medical opinion that first establishes a diagnosis supported by both clinical examination and diagnostic testing, and then if such diagnosis was established, would require linking such diagnosed disability to any incident in service to establish service connection.  In this regard, to establish continuity of symptomatology, the United States Court of Appeals for Veterans Claims requires a veteran to show "(1) that a condition was 'noted' during service, (2) evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1110  requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). 

With regard to 38 C.F.R. § 3.17, the Board notes that the Veteran's STRs as well as post-service medical records show subjective complaints of chest pain but are negative for objective indications of a cardiovascular disorder.  As there are no objective indications of a cardiovascular disorder during service or to a degree of 10 percent or more within one year of separation from service, service connection under 38 C.F.R. § 3.317 is not warranted.  

While the Veteran contends that he did in fact experience a heart attack in service and those records confirming this are missing, the Board notes that attempts have been made to obtain these records but that they have been determined to be unavailable as noted in an August 2013 formal finding of unavailability.  Where STRs are unavailable, VA has a heightened obligation to explain its findings and conclusions, and to consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, in this case, even if there was confirmation that the Veteran experienced a heart attack in service, there is still no evidence of a current diagnosis of a cardiovascular disorder.

For these reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for a cardiovascular disorder.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b)  (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for a cardiovascular disorder is denied.  



____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


